Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, 15 each recite “determining … an action … wherein the action is a first action based on … an occupied lane, and the action is a second action, different from the first action, based on … an established lane”. The scope of the claim cannot be ascertained. Particularly, the claim is directed to “action” having contrary meanings (i.e. is a first action/is a second action different from the first action) at a given instant of time. Thus, the claim is indefinite. Moreover, the term “an occupied lane” is twice recited in the claim. It is not understood whether the second recitation refers the first. Likewise, the term “an established lane” is twice recited in the claim. It is not understood whether the second recitation refers the first.classified as the occupied lane, and determining a second action, different from the first action, based on the lane being classified as the established lane.
Claims 2-6, 8-14, 16-20 are rejected at least for failing to resolve the deficiencies of their rejected base claim.

	Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 7, 9-10, 12-15, 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by Chen et al. (US 2018/0212749 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Chen et al. (US 2018/0212749 A1).
NOTE: 	When the interpretation of the claim(s) is or may be in dispute, i.e., given one interpretation, a rejection under 35 U.S.C. 102 is appropriate and given another interpretation, a rejection under 35 U.S.C. 103(a) is appropriate. See MPEP § § 2111-2116.01 for guidelines on claim interpretation.	In this case, the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether the reference inherently possesses properties which anticipate or render obvious the claimed invention such that there is basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP § § 2112- 2112.02
As to claim 1, as best can be understood, Chen teaches an autonomous vehicle (Chen: vehicles (e.g., autonomous vehicles) – [5]) comprising:	 one or more processors; and computer-readable media storing instructions, that when executed by the one or more processors, cause the one or more processors to perform operations (Chen: Various functions may be carried out by a processor executing instructions stored in memory  - [174]) comprising:	 receiving, from a sensor associated with the autonomous vehicle, sensor data associated with an environment within which the autonomous vehicle is positioned (Chen: 110 [Wingdings font/0xE0] 118, F.1B);	 receiving map data indicating a lane in the environment (Chen: 116 [Wingdings font/0xE0] 118, F.1B);	 determining, based at least in part on at least one of the sensor data or the map data, a signal indicative of a presence of the autonomous vehicle in the lane (Chen: 118 [Wingdings font/0xE0], F.1B);	 determining (Chen: 122, F.1B; By discretizing a lane change into a  – [32]) a classification of the lane (INTERPRETATION NOTE: see instant spec at [16] which states “Such classification can represent a state of the vehicle relative to the current lane or another lane.”) based at least in part on the signal, wherein any lane that is occupied by at least a portion of the autonomous vehicle is classified as at least one of: 	an occupied lane, indicating that the autonomous vehicle occupies at least some portion of the lane; or	an established lane, indicating that the autonomous vehicle has established priority in the lane (Chen: A first stage may be from the beginning of the lane change until approximately when the centerline of the vehicle lines up with the lane markings separating the original lane from the destination lane, or when the vehicle is roughly equidistant to the outer lane markings of the original lane and the destination lane. Similarly, a second stage may be from the middle of the lane change until the end of the lane change. Any number of stages may be used. – [72]; INTERPRETATION NOTE: if not inherent, it is obvious that one of ordinary skill in the art would know that a vehicle desiring to switch lanes must be cognizant of its own presence within a lane and also determine the status (occupied/unoccupied) of the lane it is attempting to navigate based on the motivation to provide more robust lane change control as suggested by Chen – [7], [32]; Alternatively, or additionally, see The vehicle may be in a lane keeping mode prior to beginning the lane change. E.g., the vehicle may be in a mode that controls the vehicle to stay in the first lane, where the lane keeping mode may include its own machine learning models and  – [76]; INTERPRETATION NOTE: if not inherent, it is obvious that one or ordinary skill in the art would know that a vehicle desiring to operate in a lane keeping mode, both prior to and subsequent to changing lanes as described by Chen, must be cognizant of when a lane keeping mode is to be used based on the status of the vehicle’s own presence within a lane and also determine the status of the lane keeping mode (dedicated machine learning models and control parameters of the lane keeping mode are used to control the vehicle to stay within a lane or are not used to control the vehicle within a lane) in order to provide seamless lane changing and lane keeping as described by Chen based on the motivation to improve safety and user comfort.); 	determining, based at least in part on the classification of the lane, an action of the vehicle (120 [Wingdings font/0xE0], F.1B; Alternatively, or additionally, it is determined whether to use a lane keeping mode including its own learning models and control parameters – w.r.t [76]), wherein the action is a first action based on the lane being an occupied lane, and the action is a second action, different from the first action, based on the lane being an established lane (Each action determined throughout a lane change is different, i.e. separate and distinct from another, and therefor countable (e.g. first, second, third, etc…) at least because the vehicle is controlled on a state by state basis and because the classification represents a state of the vehicle relative to the current lane or another lane.); and	 controlling the autonomous vehicle to perform the action (128, F.1B – w.r.t For example, the control component(s) 128 may send control data representative of one or more controls to one or more actuators (e.g., actuators controlled by an actuation layer of the autonomous driving software stack). – [54]; Alternatively, or additionally, a mode changing action is performed w.r.t Chen: The vehicle may be in a lane keeping mode prior to beginning the lane  – [76]).
As to claim 3, as best can be understood, Chen teaches the autonomous vehicle as claim 1 recites, wherein determining the classification of the lane comprises: determining, based at least in part on the signal, that the portion of the autonomous vehicle that occupies the lane is less than a threshold (Chen: A first stage may be from the beginning of the lane change until approximately when the centerline of the vehicle lines up with the lane markings separating the original lane from the destination lane, or when the vehicle is roughly equidistant to the outer lane markings of the original lane and the destination lane. Similarly, a second stage may be from the middle of the lane change until the end of the lane change. Any number of stages may be used. – [72]; INTERPRETATION NOTE: if not inherent, it is obvious that one of ordinary skill in the art would know that a vehicle desiring to switch lanes must be cognizant of its own presence within a lane and also determine that a portion of the vehicle occupying the lane is less than a status threshold (occupied/unoccupied) of the lane it is attempting to navigate based on the motivation to provide more robust lane change control as suggested by Chen – [7], [32]); and determining that the lane is classified as the occupied lane and not the established lane (Chen: The vehicle may be in a lane keeping mode prior to beginning the lane change. E.g., the vehicle may be in a mode that controls the vehicle to stay in the first  – [76]; INTERPRETATION NOTE: if not inherent, it is obvious that one or ordinary skill in the art would know that a vehicle desiring to operate in a lane keeping mode, both prior to and subsequent to changing lanes as described by Chen, must be cognizant of a lane being occupied and not established when a lane keeping mode is not to be used based on the status of the vehicle’s own presence within the lane and also determine the status of the lane keeping mode (dedicated machine learning models and control parameters of the lane keeping mode are not used to control the vehicle to stay within a lane) in order to provide seamless lane changing and lane keeping as described by Chen based on the motivation to improve safety and user comfort.).
As to claim 4, as best can be understood, Chen teaches the autonomous vehicle as claim 1 recites, wherein determining the classification of the lane comprises: determining, based at least in part on the signal, that the portion of the autonomous vehicle that occupies the lane meets or exceeds a threshold (Chen: A first stage may be from the beginning of the lane change until approximately when the centerline of the vehicle lines up with the lane markings separating the original lane from the destination lane, or when the vehicle is roughly equidistant to the outer lane markings of the original lane and the destination lane. Similarly, a second stage may be from the middle of the lane change until the end of the lane change. Any number of stages may be used. – [72]; INTERPRETATION NOTE: if not inherent, it is obvious that one of ordinary skill in the art would know that a vehicle desiring to switch lanes must be cognizant of its own presence within a lane and also The vehicle may be in a lane keeping mode prior to beginning the lane change. E.g., the vehicle may be in a mode that controls the vehicle to stay in the first lane, where the lane keeping mode may include its own machine learning models and control parameters. The vehicle may reenter the lane keeping mode. E.g., the vehicle may reenter the lane keeping mode, but now for staying in the second lane – [76]; INTERPRETATION NOTE: if not inherent, it is obvious that one or ordinary skill in the art would know that a vehicle desiring to operate in a lane keeping mode, both prior to and subsequent to changing lanes as described by Chen, must be cognizant of a lane being occupied and established when a lane keeping mode is to be used based on the status of the vehicle’s own presence within a lane and also determine the status of the lane keeping mode (dedicated machine learning models and control parameters of the lane keeping mode are used to control the vehicle to stay within a lane) in order to provide seamless lane changing and lane keeping as described by Chen based on the motivation to improve safety and user comfort.).
As to claim 5, as best can be understood, Chen teaches the autonomous vehicle as claim 1 recites, wherein determining the classification of the lane comprises: determining, based at least in part on the signal, that an unoccupied portion of the lane is less than a threshold (Chen: A first stage may be from the beginning of the lane change until approximately when the centerline of the vehicle lines up with the lane markings separating the original lane from the destination lane, or when the vehicle is roughly equidistant to the outer lane [72]; INTERPRETATION NOTE: if not inherent, it is obvious that one of ordinary skill in the art would know that a vehicle desiring to switch lanes must be cognizant of its own presence within a lane and also determine that an unoccupied portion of the lane is less than a status threshold (occupied/unoccupied) of the lane it is attempting to navigate based on the motivation to provide more robust lane change control as suggested by Chen – [7], [32]); and determining that the lane is classified as the occupied lane and the established lane (Chen: The vehicle may be in a lane keeping mode prior to beginning the lane change. E.g., the vehicle may be in a mode that controls the vehicle to stay in the first lane, where the lane keeping mode may include its own machine learning models and control parameters. The vehicle may reenter the lane keeping mode. E.g., the vehicle may reenter the lane keeping mode, but now for staying in the second lane – [76]; INTERPRETATION NOTE: if not inherent, it is obvious that one or ordinary skill in the art would know that a vehicle desiring to operate in a lane keeping mode, both prior to and subsequent to changing lanes as described by Chen, must be cognizant of a lane being occupied and established when a lane keeping mode is to be used based on the status of the vehicle’s own presence within a lane and also determine the status of the lane keeping mode (dedicated machine learning models and control parameters of the lane keeping mode are used to control the vehicle to stay within a lane) in order to provide seamless lane changing and lane keeping as described by Chen based on the motivation to improve safety and user comfort.
As to claim 7, as best can be understood, Chen teaches a method comprising:	 determining, by one or more computing devices of a vehicle (Chen: Various functions   - [174]), a signal indicative of a presence of the vehicle in a lane of a drivable surface in an environment within which the vehicle is located (Chen: 118 [Wingdings font/0xE0], F.1B);	 determining (Chen: 122, F.1B; By discretizing a lane change into a series of multiple stages, the system may be more able to clearly determine when a lane change begins and ends and may be more able to clearly distinguish between sensor data that may appear similar during different portions of the same lane change. – [32]), by the one or more computing devices of the vehicle, a classification of the lane (INTERPRETATION NOTE: see instant spec at [16] which states “Such classification can represent a state of the vehicle relative to the current lane or another lane.”) based at least in part on the signal, wherein any lane that is occupied by at least a portion of the vehicle is classified as at least one of: an occupied lane, indicating that at least a portion of the vehicle occupies the lane; or an established lane, indicating that the vehicle has established priority in the lane (Chen: A first stage may be from the beginning of the lane change until approximately when the centerline of the vehicle lines up with the lane markings separating the original lane from the destination lane, or when the vehicle is roughly equidistant to the outer lane markings of the original lane and the destination lane. Similarly, a second stage may be from the middle of the lane change until the end of the lane change. Any number of stages may be used. – [72]; INTERPRETATION NOTE: if not inherent, it is obvious that one of ordinary skill in the art would know that a vehicle desiring to switch lanes must be cognizant of its own presence within a lane and also determine the status (occupied/unoccupied) of the lane it is attempting to navigate based on the motivation to provide more robust lane change control as suggested by Chen – [7], [32]; The vehicle may be in a lane keeping mode prior to beginning the lane change. E.g., the vehicle may be in a mode that controls the vehicle to stay in the first lane, where the lane keeping mode may include its own machine learning models and control parameters. The vehicle may reenter the lane keeping mode. E.g., the vehicle may reenter the lane keeping mode, but now for staying in the second lane – [76]; INTERPRETATION NOTE: if not inherent, it is obvious that one or ordinary skill in the art would know that a vehicle desiring to operate in a lane keeping mode, both prior to and subsequent to changing lanes as described by Chen, must be cognizant of when a lane keeping mode is to be used based on the status of the vehicle’s own presence within a lane and also determine the status of the lane keeping mode (dedicated machine learning models and control parameters of the lane keeping mode are used to control the vehicle to stay within a lane or are not used to control the vehicle within a lane) in order to provide seamless lane changing and lane keeping as described by Chen based on the motivation to improve safety and user comfort.); 	determining, based at least in part on the classification of the lane, an action of the vehicle (120 [Wingdings font/0xE0], F.1B; Alternatively, or additionally, it is determined whether to use a lane keeping mode including its own learning models and control parameters – w.r.t [76]), wherein the action is a first action based on the lane being an occupied lane, and the action is a second action, different from the first action, based on the lane being an established lane (Each action determined throughout a lane change is different, i.e. separate and distinct from another, and therefor countable (e.g. first, second, third, etc…) at least because the vehicle is controlled on a state by state basis and because the classification represents a state of the vehicle relative to the current lane or another lane.); and	 controlling, by the one or more computing devices of the vehicle, the vehicle based on the determined action (128, F.1B – w.r.t For example, the control component(s) 128 may  – [54]; Alternatively, or additionally, a mode changing action is performed w.r.t Chen: The vehicle may be in a lane keeping mode prior to beginning the lane change. E.g., the vehicle may be in a mode that controls the vehicle to stay in the first lane, where the lane keeping mode may include its own machine learning models and control parameters. The vehicle may reenter the lane keeping mode. E.g., the vehicle may reenter the lane keeping mode, but now for staying in the second lane – [76]).
As to claim 9, as best can be understood, Chen teaches the method as claim 7 recites, further comprising:	 determining a first classification of at least one lane left of the vehicle or a second classification of at least one lane right of the vehicle (w.r.t 122, F.1B – see the description of e.g. of F.2 in which each lane is classified throughout a lane change; INTERPRETATION NOTE: see instant spec at [16] which states “Such classification can represent a state of the vehicle relative to the current lane or another lane.”); and	 determining a third
As to claim 10, as best can be understood, Chen teaches the method as claim 7 recites, wherein the lane occupancy is based on at least one of sensor data received from a sensor associated with the vehicle (Chen: 110 [Wingdings font/0xE0] 118, F.1B) or map data associated with the environment (Chen: 116 [Wingdings font/0xE0] 118, F.1B).
As to claim 12, as best can be understood, Chen teaches the method as claim 7 recites, wherein determining the classification of the lane comprises: determining, based at least in part on the signal, that the portion of the vehicle that occupies the lane is less than a threshold (Chen: A first stage may be from the beginning of the lane change until approximately when the centerline of the vehicle lines up with the lane markings separating the original lane from the destination lane, or when the vehicle is roughly equidistant to the outer lane markings of the original lane and the destination lane. Similarly, a second stage may be from the middle of the lane change until the end of the lane change. Any number of stages may be used. – [72]; INTERPRETATION NOTE: if not inherent, it is obvious that one of ordinary skill in the art would know that a vehicle desiring to switch lanes must be cognizant of its own presence within a lane and also determine that a portion of the vehicle occupying the lane is less than a status threshold (occupied/unoccupied) of the lane it is attempting to navigate based on the motivation to provide more robust lane change control as suggested by Chen – [7], [32]); and determining that the lane is classified as the occupied lane and not the established lane (Chen: The vehicle may be in a lane keeping mode prior to beginning the lane change. E.g., the vehicle may be in a mode that controls the vehicle to stay in the first lane, where the lane keeping mode may include its own machine learning models and control parameters. The vehicle may reenter the lane keeping mode. E.g., the vehicle may reenter the lane keeping  – [76]; INTERPRETATION NOTE: if not inherent, it is obvious that one or ordinary skill in the art would know that a vehicle desiring to operate in a lane keeping mode, both prior to and subsequent to changing lanes as described by Chen, must be cognizant of a lane being occupied and not established when a lane keeping mode is not to be used based on the status of the vehicle’s own presence within the lane and also determine the status of the lane keeping mode (dedicated machine learning models and control parameters of the lane keeping mode are not used to control the vehicle to stay within a lane) in order to provide seamless lane changing and lane keeping as described by Chen based on the motivation to improve safety and user comfort.).
As to claim 13, as best can be understood, Chen teaches the method as claim 7 recites, wherein determining the classification of the lane comprises:	 determining, based at least in part on the signal, that the portion of the vehicle that occupies the lane meets or exceeds a threshold (Chen: A first stage may be from the beginning of the lane change until approximately when the centerline of the vehicle lines up with the lane markings separating the original lane from the destination lane, or when the vehicle is roughly equidistant to the outer lane markings of the original lane and the destination lane. Similarly, a second stage may be from the middle of the lane change until the end of the lane change. Any number of stages may be used. – [72]; INTERPRETATION NOTE: if not inherent, it is obvious that one of ordinary skill in the art would know that a vehicle desiring to switch lanes must be cognizant of its own presence within a lane and also determine that a portion of the vehicle occupying the lane meets or exceeds a status threshold (occupied/unoccupied) of the lane it is attempting to navigate based on the motivation to provide more robust lane change control as The vehicle may be in a lane keeping mode prior to beginning the lane change. E.g., the vehicle may be in a mode that controls the vehicle to stay in the first lane, where the lane keeping mode may include its own machine learning models and control parameters. The vehicle may reenter the lane keeping mode. E.g., the vehicle may reenter the lane keeping mode, but now for staying in the second lane – [76]; INTERPRETATION NOTE: if not inherent, it is obvious that one or ordinary skill in the art would know that a vehicle desiring to operate in a lane keeping mode, both prior to and subsequent to changing lanes as described by Chen, must be cognizant of a lane being occupied and established when a lane keeping mode is to be used based on the status of the vehicle’s own presence within a lane and also determine the status of the lane keeping mode (dedicated machine learning models and control parameters of the lane keeping mode are used to control the vehicle to stay within a lane) in order to provide seamless lane changing and lane keeping as described by Chen based on the motivation to improve safety and user comfort.).
As to claim 14, as best can be understood, Chen teaches the method as claim 7 recites, wherein determining the classification of the lane comprises:	 determining, based at least in part on the signal, that an unoccupied portion of the lane is less than a threshold (Chen: A first stage may be from the beginning of the lane change until approximately when the centerline of the vehicle lines up with the lane markings separating the original lane from the destination lane, or when the vehicle is roughly equidistant to the outer lane markings of the original lane and the destination lane. [72]; INTERPRETATION NOTE: if not inherent, it is obvious that one of ordinary skill in the art would know that a vehicle desiring to switch lanes must be cognizant of its own presence within a lane and also determine that an unoccupied portion of the lane is less than a status threshold (occupied/unoccupied) of the lane it is attempting to navigate based on the motivation to provide more robust lane change control as suggested by Chen – [7], [32]); and	 determining that the lane is classified as the occupied lane and the established lane (Chen: The vehicle may be in a lane keeping mode prior to beginning the lane change. E.g., the vehicle may be in a mode that controls the vehicle to stay in the first lane, where the lane keeping mode may include its own machine learning models and control parameters. The vehicle may reenter the lane keeping mode. E.g., the vehicle may reenter the lane keeping mode, but now for staying in the second lane – [76]; INTERPRETATION NOTE: if not inherent, it is obvious that one or ordinary skill in the art would know that a vehicle desiring to operate in a lane keeping mode, both prior to and subsequent to changing lanes as described by Chen, must be cognizant of a lane being occupied and established when a lane keeping mode is to be used based on the status of the vehicle’s own presence within a lane and also determine the status of the lane keeping mode (dedicated machine learning models and control parameters of the lane keeping mode are used to control the vehicle to stay within a lane) in order to provide seamless lane changing and lane keeping as described by Chen based on the motivation to improve safety and user comfort).
As to claim 15, as best can be understood, Chen teaches one or more non-transitory computer-readable media storing instructions, that when executed by one or more processors (Chen: Various   - [174]), cause a vehicle to perform operations comprising:	 determining, by one or more computing devices of the vehicle, a signal indicative of a presence of the vehicle in a lane of a drivable surface in an environment within which the vehicle is located (Chen: 118 [Wingdings font/0xE0], F.1B);	 determining (Chen: 122, F.1B; By discretizing a lane change into a series of multiple stages, the system may be more able to clearly determine when a lane change begins and ends and may be more able to clearly distinguish between sensor data that may appear similar during different portions of the same lane change. – [32]), by the one or more computing devices of the vehicle, a classification of the lane (INTERPRETATION NOTE: see instant spec at [16] which states “Such classification can represent a state of the vehicle relative to the current lane or another lane.”) based at least in part on the signal, wherein any lane that is occupied by at least a portion of the vehicle is classified as at least one of: an occupied lane, indicating that at least a portion of the vehicle occupies the lane; or an established lane, indicating that the vehicle has established priority in the lane (Chen: A first stage may be from the beginning of the lane change until approximately when the centerline of the vehicle lines up with the lane markings separating the original lane from the destination lane, or when the vehicle is roughly equidistant to the outer lane markings of the original lane and the destination lane. Similarly, a second stage may be from the middle of the lane change until the end of the lane change. Any number of stages may be used. – [72]; INTERPRETATION NOTE: if not inherent, it is obvious that one of ordinary skill in the art would know that a vehicle desiring to switch lanes must be cognizant of its own presence within The vehicle may be in a lane keeping mode prior to beginning the lane change. E.g., the vehicle may be in a mode that controls the vehicle to stay in the first lane, where the lane keeping mode may include its own machine learning models and control parameters. The vehicle may reenter the lane keeping mode. E.g., the vehicle may reenter the lane keeping mode, but now for staying in the second lane – [76]; INTERPRETATION NOTE: if not inherent, it is obvious that one or ordinary skill in the art would know that a vehicle desiring to operate in a lane keeping mode, both prior to and subsequent to changing lanes as described by Chen, must be cognizant of when a lane keeping mode is to be used based on the status of the vehicle’s own presence within a lane and also determine the status of the lane keeping mode (dedicated machine learning models and control parameters of the lane keeping mode are used to control the vehicle to stay within a lane or are not used to control the vehicle within a lane) in order to provide seamless lane changing and lane keeping as described by Chen based on the motivation to improve safety and user comfort.);	determining, based at least in part on the classification of the lane, an action of the vehicle (120 [Wingdings font/0xE0], F.1B; Alternatively, or additionally, it is determined whether to use a lane keeping mode including its own learning models and control parameters – w.r.t [76]), wherein the action is a first action based on the lane being an occupied lane, and the action is a second action, different from the first action, based on the lane being an established lane (Each action determined throughout a lane change is different, i.e. separate and distinct from another, and therefor countable (e.g. first, second, third, etc…) at least because the vehicle is controlled on a state by state basis and because the classification represents a state of the vehicle relative to the current lane or another lane.); andon the action (128, F.1B – w.r.t For example, the control component(s) 128 may send control data representative of one or more controls to one or more actuators (e.g., actuators controlled by an actuation layer of the autonomous driving software stack). – [54]; Alternatively, or additionally, a mode changing action is performed w.r.t Chen: The vehicle may be in a lane keeping mode prior to beginning the lane change. E.g., the vehicle may be in a mode that controls the vehicle to stay in the first lane, where the lane keeping mode may include its own machine learning models and control parameters. The vehicle may reenter the lane keeping mode. E.g., the vehicle may reenter the lane keeping mode, but now for staying in the second lane – [76]).
As to claim 17, as best can be understood, Chen teaches the one or more non-transitory computer-readable media as claim 15 recites, wherein determining the classification of the lane comprises:	 determining, based at least in part on the signal, that the portion of the vehicle that occupies the lane is less than a threshold (Chen: A first stage may be from the beginning of the lane change until approximately when the centerline of the vehicle lines up with the lane markings separating the original lane from the destination lane, or when the vehicle is roughly equidistant to the outer lane markings of the original lane and the destination lane. Similarly, a second stage may be from the middle of the lane change until the end of the lane change. Any number of stages may be used. – [72]; INTERPRETATION NOTE: if not inherent, it is obvious that one of ordinary skill in the art would know that a vehicle desiring to switch lanes must be cognizant of its own The vehicle may be in a lane keeping mode prior to beginning the lane change. E.g., the vehicle may be in a mode that controls the vehicle to stay in the first lane, where the lane keeping mode may include its own machine learning models and control parameters. The vehicle may reenter the lane keeping mode. E.g., the vehicle may reenter the lane keeping mode, but now for staying in the second lane – [76]; INTERPRETATION NOTE: if not inherent, it is obvious that one or ordinary skill in the art would know that a vehicle desiring to operate in a lane keeping mode, both prior to and subsequent to changing lanes as described by Chen, must be cognizant of a lane being occupied and not established when a lane keeping mode is not to be used based on the status of the vehicle’s own presence within the lane and also determine the status of the lane keeping mode (dedicated machine learning models and control parameters of the lane keeping mode are not used to control the vehicle to stay within a lane) in order to provide seamless lane changing and lane keeping as described by Chen based on the motivation to improve safety and user comfort.).
As to claim 18, as best can be understood, Chen teaches the one or more non-transitory computer-readable media as claim 15 recites, wherein determining the classification of the lane comprises:	 determining, based at least in part on the signal, that the portion of the vehicle that occupies the lane meets or exceeds a threshold (Chen: A first stage may be from the beginning of the lane change until approximately when the [72]; INTERPRETATION NOTE: if not inherent, it is obvious that one of ordinary skill in the art would know that a vehicle desiring to switch lanes must be cognizant of its own presence within a lane and also determine that a portion of the vehicle occupying the lane meets or exceeds a status threshold (occupied/unoccupied) of the lane it is attempting to navigate based on the motivation to provide more robust lane change control as suggested by Chen – [7], [32]); and	 determining that the lane is classified as the occupied lane and the established lane ((Chen: The vehicle may be in a lane keeping mode prior to beginning the lane change. E.g., the vehicle may be in a mode that controls the vehicle to stay in the first lane, where the lane keeping mode may include its own machine learning models and control parameters. The vehicle may reenter the lane keeping mode. E.g., the vehicle may reenter the lane keeping mode, but now for staying in the second lane – [76]; INTERPRETATION NOTE: if not inherent, it is obvious that one or ordinary skill in the art would know that a vehicle desiring to operate in a lane keeping mode, both prior to and subsequent to changing lanes as described by Chen, must be cognizant of a lane being occupied and established when a lane keeping mode is to be used based on the status of the vehicle’s own presence within a lane and also determine the status of the lane keeping mode (dedicated machine learning models and control parameters of the lane keeping mode are used to control the vehicle to stay within a lane) in order to 
As to claim 19, as best can be understood, Chen teaches the one or more non-transitory computer-readable media as claim 15 recites, wherein determining the classification of the lane comprises:	 determining, based at least in part on the signal, that an unoccupied portion of the lane is less than a threshold (Chen: A first stage may be from the beginning of the lane change until approximately when the centerline of the vehicle lines up with the lane markings separating the original lane from the destination lane, or when the vehicle is roughly equidistant to the outer lane markings of the original lane and the destination lane. Similarly, a second stage may be from the middle of the lane change until the end of the lane change. Any number of stages may be used. – [72]; INTERPRETATION NOTE: if not inherent, it is obvious that one of ordinary skill in the art would know that a vehicle desiring to switch lanes must be cognizant of its own presence within a lane and also determine that an unoccupied portion of the lane is less than a status threshold (occupied/unoccupied) of the lane it is attempting to navigate based on the motivation to provide more robust lane change control as suggested by Chen – [7], [32]); and	 determining that the lane is classified as the occupied lane and the established lane (Chen: The vehicle may be in a lane keeping mode prior to beginning the lane change. E.g., the vehicle may be in a mode that controls the vehicle to stay in the first lane, where the lane keeping mode may include its own machine learning models and control parameters. The vehicle may reenter the lane keeping mode. E.g., the vehicle may  – [76]; INTERPRETATION NOTE: if not inherent, it is obvious that one or ordinary skill in the art would know that a vehicle desiring to operate in a lane keeping mode, both prior to and subsequent to changing lanes as described by Chen, must be cognizant of a lane being occupied and established when a lane keeping mode is to be used based on the status of the vehicle’s own presence within a lane and also determine the status of the lane keeping mode (dedicated machine learning models and control parameters of the lane keeping mode are used to control the vehicle to stay within a lane) in order to provide seamless lane changing and lane keeping as described by Chen based on the motivation to improve safety and user comfort.).


Claim Rejections - 35 USC § 103
Claims 2, 11, 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claims 1, 7, 15, above, and further in view of Mere et al. (US 2016/0187879 A1).
As to claim 2, as best can be understood, Chen teaches the autonomous vehicle as claim 1 recites.	However, wherein determining the signal indicative of the presence of the autonomous vehicle in the lane is based at least in part on at least one of: a position of a front bumper of the autonomous vehicle; a dimension of a bounding box associated with the autonomous vehicle relative to a lane reference of the lane; an area of the bounding box associated with the autonomous vehicle; or a ratio of a first width of the lane that is occupied by the autonomous vehicle to a second width of the lane that is unoccupied” may not be explicitly disclosed.	In a related invention, Mere teaches wherein determining the signal indicative of the presence The cameras and/or sensors may be disposed on or underneath the vehicle's front bumper to detect the vehicle's position within a lane of the road. – [34]).	It would have been obvious to incorporate the teachings of Mere into the system of Chen such that wherein determining the signal indicative of the presence of the autonomous vehicle in the lane is based at least in part on at least one of: a position of a front bumper of the autonomous vehicle as described. The motivation being to being to better detect lane position.
As to claim 11, as best can be understood, Chen teaches the method as claim 7 recites.	However, “wherein determining the signal indicative of the presence of the vehicle in the lane is based at least in part on at least one of: a position of a front bumper of the vehicle; a dimension of a bounding box associated with the vehicle relative to a lane reference of the lane; an area of the bounding box associated with the vehicle; or a ratio of a first width of the lane that is occupied by the vehicle to a second width of the lane that is unoccupied” may not be explicitly disclosed.	In a related invention, Mere teaches wherein determining the signal indicative of the presence of the autonomous vehicle in the lane is based at least in part on at least one of: a position of a front bumper of the autonomous vehicle (Mere: The cameras and/or sensors may be disposed on or underneath the vehicle's front bumper to detect the vehicle's position within a lane of the road.
As to claim 16, as best can be understood, Chen teaches the one or more non-transitory computer-readable media as claim 15 recites.	However, “wherein determining the signal indicative of the presence of the vehicle in the lane is based at least in part on at least one of: a position of a front bumper of the vehicle; a dimension of a bounding box associated with the vehicle relative to a lane reference of the lane; an area of the bounding box associated with the vehicle; or a ratio of a first width of the lane that is occupied by the vehicle to a second width of the lane that is unoccupied” may not be explicitly disclosed.	In a related invention, Mere teaches wherein determining the signal indicative of the presence of the autonomous vehicle in the lane is based at least in part on at least one of: a position of a front bumper of the autonomous vehicle (Mere: The cameras and/or sensors may be disposed on or underneath the vehicle's front bumper to detect the vehicle's position within a lane of the road. – [34]).	It would have been obvious to incorporate the teachings of Mere into the system of Chen such that wherein determining the signal indicative of the presence of the autonomous vehicle in the lane is based at least in part on at least one of: a position of a front bumper of the autonomous vehicle as described. The motivation being to being to better detect lane position.

Claims 8, 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claims 7, 15, above, and further in view of Marden et al. (US 2019/0061765 A1).
As to claim 8, as best can be understood, Chen teaches the method as claim 7 recites.	However, “wherein the first action comprises: receiving an indication that a target lane is not classified as an established lane; and based at least in part on the indication that the target lane is not classified as an established lane, performing an analysis associated with the target lane to determine (i) whether another object occupies at least a threshold of the target lane and (ii) whether the vehicle merging into the target lane is predicted to negatively affect the other object” may not be explicitly disclosed.	In a related invention, Marden teaches receiving an indication that a target lane is not classified as an established lane; and based at least in part on the indication that the target lane is not classified as an established lane, performing an analysis associated with the target lane to determine whether another object occupies at least a threshold of the target lane and whether the vehicle merging into the target lane is predicted to negatively affect the other object (Marden: the computing system can use sensor data to observe objects around the autonomous vehicle including one or more vehicles in one or more adjacent lanes that the autonomous vehicle could potentially move into. The computing system can determine predictions/estimations of where the objects in adjacent lanes will be in the next 5 seconds, 10 seconds, or the like. The computing system can then determine whether there is enough space in front of and behind the autonomous vehicle if it were to move into the adjacent lane to safely and comfortably complete a move into the adjacent lane to pass around the obstacle. – [81]).	It would have been obvious to incorporate the teachings of Marden into the system of Chen such that wherein the first action comprises: receiving an indication that a target lane is not classified as an established lane; and based at least in part on the indication that the target lane is not classified as an established lane, performing an analysis associated with the target lane to determine (i) whether another object occupies at least a threshold of the target lane and (ii) whether the vehicle merging into the target lane is predicted to negatively affect the other object as described. The motivation being to provide better safety.
As to claim 20, as best can be understood, Chen teaches the one or more non-transitory computer-readable media as claim 15 recites.	However, “wherein the first action comprises: receiving an indication that a target lane is not classified as an established lane; and based at least in part on the indication that the target lane is not classified as an established lane, performing an analysis associated with the target lane to determine (i) whether another object occupies at least a threshold of the target lane and (ii) whether the vehicle merging into the target lane is predicted to negatively affect the other object” may not be explicitly disclosed.	In a related invention, Marden teaches receiving an indication that a target lane is not classified as an established lane; and based at least in part on the indication that the target lane is not classified as an established lane, performing an analysis associated with the target lane to determine whether another object occupies at least a threshold of the target lane and whether the vehicle merging into the target lane is predicted to negatively affect the other object (Marden: the computing system can use sensor data to observe objects around the autonomous vehicle including one or more vehicles in one or more adjacent lanes that the autonomous vehicle could potentially move into. The computing system can determine predictions/estimations of where the objects in adjacent lanes will be in the next 5 seconds, 10 seconds, or the like. The computing system can then determine whether there is enough space in front of and behind the autonomous vehicle if it were to move into the adjacent lane to safely and  – [81]).	It would have been obvious to incorporate the teachings of Marden into the system of Chen such that wherein the first action comprises: receiving an indication that a target lane is not classified as an established lane; and based at least in part on the indication that the target lane is not classified as an established lane, performing an analysis associated with the target lane to determine (i) whether another object occupies at least a threshold of the target lane and (ii) whether the vehicle merging into the target lane is predicted to negatively affect the other object as described. The motivation being to provide better safety.

Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. 
Applicant argues, beginning on page 11, that Chen does not disclose “determining ... a classification of the lane ... as at least one of: an occupied lane ... or an established lane,” and “determining, based at least in part on the classification of the lane, an action of the vehicle, wherein the action is a first action based on the lane being an occupied lane, and the action is a second action, different from the first action, based on the lane being an established lane.”	However, the examiner respectfully disagrees.	Like in the instant specification (see instant spec at [16] which states “Such classification can By discretizing a lane change into a series of multiple stages, the system may be more able to clearly determine when a lane change begins and ends and may be more able to clearly distinguish between sensor data that may appear similar during different portions of the same lane change. – [32]), by the one or more computing devices of the vehicle, a classification of the lane based at least in part on the signal, wherein any lane that is occupied by at least a portion of the vehicle is classified as at least one of:	 an occupied lane, indicating that at least a portion of the vehicle occupies the lane (Chen: A first stage may be from the beginning of the lane change until approximately when the centerline of the vehicle lines up with the lane markings separating the original lane from the destination lane, or when the vehicle is roughly equidistant to the outer lane markings of the original lane and the destination lane. Similarly, a second stage may be from the middle of the lane change until the end of the lane change. Any number of stages may be used. – [72]; INTERPRETATION NOTE: if not inherent, one of ordinary skill would have understood that the switching between lane change stages necessarily includes classification that a lane is occupied by the vehicle; Alternatively, or additionally, see  The vehicle may be in a lane keeping mode prior to beginning the lane change. E.g., the vehicle may be in a mode that controls the vehicle to stay in the first lane, where the lane keeping mode may include its own machine learning models and control parameters. The vehicle may reenter the lane keeping mode. E.g., the vehicle may reenter the lane keeping mode, but now for  – [76]; INTERPRETATION NOTE: if not inherent, one of ordinary skill would have understood that the switching between lane occupancy states necessarily includes classification that a lane is occupied for a lane keeping mode);	 or an established lane, indicating that the vehicle has established priority in the lane (Chen: The vehicle may be in a lane keeping mode prior to beginning the lane change. E.g., the vehicle may be in a mode that controls the vehicle to stay in the first lane, where the lane keeping mode may include its own machine learning models and control parameters. The vehicle may reenter the lane keeping mode. E.g., the vehicle may reenter the lane keeping mode, but now for staying in the second lane – [76]; INTERPRETATION NOTE: if not inherent, one of ordinary skill would have understood that the switching between established lane states necessarily includes classification that a lane is established for reentering a lane keeping mode).	Moreover, Chen teaches determining, based at least in part on the classification of the lane, an action of the vehicle (120 [Wingdings font/0xE0], F.1B; Alternatively, or additionally, it is determined whether to use a lane keeping mode including its own learning models and control parameters – w.r.t [76]; INTERPRETATION NOTE: if not inherent, one of ordinary skill would have understood that switching from a lane keeping mode and reentering a lane keeping mode as described necessarily includes determining usage of the learning models and control parameters of the lane keeping mode, which is an action of the vehicle), wherein the action is a first action based on the lane being an occupied lane, and the action is a second action, different from the first action, based on the lane being an established lane (Each action determined throughout a lane change is different, i.e. separate and distinct from another, and therefor countable (e.g. first, second, third, etc…) at least because the vehicle is controlled on a state by state 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT F EVANS whose telephone number is (571)270-5326.  The examiner can normally be reached on Monday-Friday from 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached via telephone (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/G.F.E/Examiner, Art Unit 3663                                                                                                                                                                                                        
/ADAM D TISSOT/Primary Examiner, Art Unit 3663